Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see REMARKS, filed March 29, 2021, with respect to claims 1-7, 9, 10 and 21-31 have been fully considered and are persuasive.  The U.S.C. 103 rejection of claims 1-7, 9, 10 and 21-31 has been withdrawn. 


Allowable Subject Matter
Claims 1-7, 9, 10 and 21-31 are allowed, and are renumbered claims 1-20, respectively.
The following is an examiner’s statement of reasons for allowance:
Consider claims 1, 21 and 30, the most relevant prior art of record, Velic et al. (US 2017/0304732 A1) in view of Rad et al. (US 2018/0137644 A1), and in further view of Hoover et al. (US 2018/0045963 A1), fails to specifically show, disclose, or suggest determining a variance between a current orientation of the augmented reality display device and a previous orientation of the augmented reality display device when the first image was captured; determining a current pose of the physical object being captured by the image sensor of the augmented reality display device based on the variance and the first respective pose associated with a first training cluster.
Velic et al. show and disclose a method { An augmented reality display device comprising: one or more computer processors; one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the augmented reality display device to perform operations comprising; A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of an augmented reality display device, cause the augmented reality display device to perform operations comprising} (a depth camera 527; a video camera 512 operable to produce a color image of a scene including a toy assembly/model; video and depth cameras may be integrated into a single unit; a computing device 513 having stored thereon a computer program executable by a processor 514 of the computing device; computer program includes several main modules: a signal processing module 516, a 3D detection module 520, an object recognition module 521 and a user experience module 522; computing device further comprises a display 523 and a user interface device [paragraphs 144-146]) comprising: during a training phase, capturing a first set of sensor data using both an image sensor and a depth sensor of a display device, the first set of sensor data including a first plurality of images of a physical object and corresponding depth data indicating an orientation of the display device in relation to the physical object for each respective image (reads digital images; each image may represent a still image captured with digital camera or a fragment of a video sequence captured with video camera; If the annotated images having been captured under controlled conditions, i.e. for a known orientation of the toy object relative to the image capturing device and/or with the values of one or more other parameters being known, e.g. relative distance from the image capturing device, position, etc., the reference set of representations may further be annotated with the corresponding parameter values pertaining to the annotated image from which a reference representation has been created [paragraphs 12, 14, 53, 127, 144-146]); applying a convolutional neural network to the first set of sensor data, yielding a first set of features representing the physical object; storing in a training database (creates a training database of digital images depicting toy objects; Creating the training database may be done by taking many images of toy objects and annotating them with information about which toy object is present on each image; images of toy objects may contain objects at various locations within an image, images showing toy objects captured from various viewpoints relative to the object, i.e. from various angles, distances, rotations, etc.; performs an iterative learning process in which parameters of a neural network model are iteratively adapted so as to improve the network's classification performance in respect of the captured images, i.e. so as to learn from the captured images; learning process is achieved by training a deep convolutional neural network whose hyper-parameters are chosen based on the performance on validation portion of the training database [paragraphs 128, 129]).
Rad et al. show and disclose an augmented reality display device (3D pose estimation can be used in robotics, virtual reality, augmented reality; a computing device 1200 include, but are not limited to, desktops, workstations, personal computers, supercomputers, video game consoles, tablets, smart phones, laptops, netbooks, or other portable devices [paragraphs 51, 119-120]); receiving pose data identifying a pose of the physical object depicted in each image of the physical object captured during the training phase (for each of the training images 102, corresponding poses of a target object and 3D points of a bounding box of the object are known [paragraph 66]); forming a plurality of training clusters based on the first set of features generated from the first sensor data, each training cluster associated with a respective pose of the physical object; storing the plurality of training clusters in a training database (training the regressor includes: inputting a plurality of training images into the regressor, wherein each of the training images is taken from a different point of view and includes the object with a different pose from the plurality of poses; determining, for each of the plurality of training images, corresponding three-dimensional locations of the three-dimensional bounding box for a corresponding pose of the object in each of the plurality of training images; determining, for each of the plurality of training images, corresponding two-dimensional projections of the three-dimensional bounding box of the object, the corresponding two-dimensional projections being determined by projecting the corresponding three-dimensional locations of the three-dimensional bounding box onto an image plane of each of the plurality of training images; and determining mappings of each of the plurality of training images with the corresponding two-dimensional projections of the three-dimensional bounding box of the object; Based on the training, the regressor 104 generates mappings 110 that can be stored and used for application to one or more input images to determine a 3D pose of one or more objects in the input images; regressor 104 can include a convolutional neural network (CNN) [paragraphs 6, 7, 15, 65]); subsequently, capturing a second set of sensor data using both the image sensor and the depth sensor of the augmented reality display device, the second set of sensor data including a second set of images of the physical object and corresponding depth data indicating an orientation of the augmented reality display in relation to the physical object; applying the convolutional neural network to the second set of sensor data, yielding a second set of features representing the physical object; determining, based on the second set of features and the plurality of training clusters, that a first image from the second set of images depicts the physical object at a first respective pose associated with a first training cluster; determining a current pose (The pose engine 332 can estimate 3D object poses 340 of a target object in input images 330 that are obtained by the pose engine 332;  the pose engine 332 can estimate the 3D pose of the target object in the input image; 3D pose can be estimated by the pose engine 332 based on the 2D projections of points on the object's 3D bounding box (e.g., the corners of the bounding box); the 2D projection determination engine 336 can use the trained regressor 104 and the mappings 310 to identify the 2D projections of the points on the target object's bounding box for an obtained input image; the pose estimation engine 338 can then use the 2D projections to determine the 3D pose of the target object in the input image; the pose estimation engine 338 can output the object poses 340 including the poses determined from the input images 330 [paragraphs 69-71]).
Hoover et al. show and disclose receiving a user-selected placement of virtual content to a static location relative to the physical object (user can provide an indication of placing the virtual book 1220 onto the table 1242 by actuating a user input device [paragraph 118]); and displaying the virtual content at the static location on a display of the augmented reality device, a pose of the virtual content corresponding to the current pose of the object (the AR system respects the affordances of physical and virtual objects and positions or orients a virtual object relative to other physical or virtual objects based at least partly on their respective affordances;  an affordance of a table is that it can support objects on its surface, so the virtual book 1220 drops onto the top of the table 1242 [paragraphs 116, 119, 122]).
Velic et al. and Rad et al., as modified by Hoover et al., however, lack the claimed features of determining a variance between a current orientation of the augmented reality display device and a previous orientation of the augmented reality display device when the first image was captured; determining a current pose of the physical object being captured by the image sensor of the augmented reality display device based on the variance and the first respective pose associated with a first training cluster, therefore this limitation, in conjunction with the other limitations recited in claims 1, 21 and 30, is novel and unobvious over the combination of Velic et al., Rad et al. and Hoover et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641